Citation Nr: 0304108	
Decision Date: 03/07/03    Archive Date: 03/18/03	

DOCKET NO.  98-17 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis with dysthymia.

(The issue of entitlement to service connection for 
poliomyelitis will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
March 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  A January 1998 rating decision granted the 
veteran service connection for hepatitis and rated this 
disorder as noncompensably disabling.  A May 1998 rating 
decision denied the veteran entitlement to service connection 
for poliomyelitis and increased the disability evaluation for 
the veteran's service-connected hepatitis from noncompensable 
to 10 percent disabling, effective from the date of her 
original disability claim in October 1997.  

The Board is undertaking additional development with respect 
to the veteran's claim of entitlement to service connection 
for poliomyelitis, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the veteran's and/or her 
representative's response, the Board will prepare a separate 
decision addressing that issue.


FINDING OF FACT

The veteran had an acute episode of Hepatitis A during 
service which resolved without identifiable residuals; post 
service examinations do not reveal liver damage of any 
severity or intermittent fatigue, malaise and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain) for any period since service.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
claimed residuals of hepatitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 and Part 4, Code 7345 
(prior to and subsequent to July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)(2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  In this regard, by 
virtue of the appealed rating decisions, statements of the 
case, supplemental statements of the case, and the Board 
remand, as well as correspondence provided to the veteran by 
the RO during the pendency of this appeal, the veteran has 
been given notice of the information and medical evidence 
necessary to substantiate her claim for an initial rating in 
excess of 10 percent for residuals of hepatitis in accordance 
with the governing law and regulations.  By way of the 
aforementioned documents, the veteran and her representative 
were specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Although the Board's April 2000 remand 
has no adjudicatory authority, this document served to inform 
the veteran that the Board was undertaking additional 
development and, in effect, notified the veteran of the 
evidence that VA would obtain, and the evidence that the 
veteran was expected to provide in support of her hepatitis 
claim; and the veteran has responded by submitting additional 
pertinent medical evidence and argument, which was most 
recently received by the BVA in January 2003.  Moreover, VA 
has made reasonable efforts to obtain record all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical records, private and VA post-
service records consisting of a comprehensive medical history 
and detailed findings referable to the veteran's service-
connected hepatitis residuals, records from the Social 
Security Administration (SSA), and relevant examination 
reports with pertinent opinions obtained in connection with 
the claim.  The veteran has not identified any additional 
sources of information or evidence.  Therefore, under the 
circumstances, VA has satisfied both its duties to notify and 
assist the veteran in this case and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background.

The service medical records, dated in March 1980, indicate 
that when the veteran donated blood, she was told at the time 
that her plasma appeared yellow.  It was also noted that the 
veteran had been nauseated, anorexic, and passing dark urine.  
Reportedly, the veteran had no known hepatitis exposure or 
transfusions.  Following physical examination, the diagnosis 
was of hepatitis.  Subsequently, thereafter, the veteran was 
hospitalized with a two-week history of fatigue, anorexia and 
malaise, which was found have increased gradually with the 
onset of dark urine and light stools approximately one week 
prior to her admission.  During this course of hospital care, 
the veteran was evaluated and treated for acute viral 
hepatitis.  Upon her hospital discharge in late April 1980, 
her condition was noted as improved, and she was placed on 
convalescent leave.  When the veteran was seen for a follow-
up evaluation in June 1980, the service department physician 
reported that the veteran's hepatitis had resolved.  The 
medical examination conducted in February 1981, for purposes 
of separation from service, revealed essentially normal 
findings.

A VA medical certificate, dated in October 1997, refers by 
history that the veteran developed severe hepatitis B during 
in service in 1980s, from which she sick for months, and that 
she related a 17-year history of morning unrestedness.  She 
indicated that she occasionally experienced blood in her 
urine and yellow eyes, and that she had increased abdominal 
pain for two to three years, which became worse during the 
evenings.  She reported that she was especially hypogastric.  
She complained that she was unable to concentrate and would 
fall asleep; that she had no energy; and that she experienced 
lots of headaches, especially over the eyes.  The assessments 
were of multiple symptoms, chronic fatigue/ fibromyalgia, and 
liver disease.

In January 1998, the veteran was provided a VA examination.  
During this time, it was noted that the veteran had a history 
of hepatitis in service.  She said that she was hospitalized 
in Kentucky for approximately two months and was told she had 
unspecified hepatitis.  She further said she was thereafter 
hospitalized for an additional 6 to 8 months and homebound, 
confined to bed.  She said that currently she still lacks 
energy and reported poor appetite and fluctuating weight.  It 
was noted that the veteran had a past medical history of 
childhood polio, depression, hypothyroidism, and hepatitis 
infection.  Upon physical examination, it was noted that the 
veteran was a well-developed, well-nourished individual in no 
acute distress.  There was no evidence of yellowing or 
jaundice.  Her pupils were equal, round, reactive to light 
and accommodation; nonicteric sclerae and a benign 
funduscopic examination were reported.  The veteran's abdomen 
exhibited positive bowel sounds, and was soft, nontender, 
with no palpable organomegaly.  There were no palpable masses 
noted.  There were intact cerebellar, sensory and motor 
functions on neurologic examination.  The pertinent 
diagnostic assessments included status post hepatitis B 
infection.  According to the addendum to this examination, a 
hepatitis profile had shown reactive hepatitis surface 
antibody; that hepatitis C was non-reactive; and that the 
liver function tests were essentially normal.

On a VA mental disorders examination in March 1998, the 
veteran claimed that she had symptoms of depression that had 
started since she had hepatitis in service.  She further 
claimed that it had always been hard to accept the fact that 
she had hepatitis when it was not her fault.  She also 
claimed that people would try to avoid her because of her 
hepatitis and that she was afraid to mention it to people as 
she felt they would not treat her appropriately.  She also 
claimed that because of her problems with hepatitis she had 
remained depressed over the years and is unable to function 
because of it.  She noted that she remains active with her 
three daughters and is involved with their cheerleading, 
modeling, and going from one activity to another.  She did, 
however, admit to being fatigued with loss of energy because 
of her hepatitis.  It was noted that the veteran had never 
seen a psychiatrist.  Following mental status examination, 
the resulting diagnosis was of significant for a depressed 
affect, and dysthymia.  The examiner commented that the 
veteran had contracted hepatitis in service; and, that since 
then, she has had problems dealing with this illness and has 
had chronic symptoms of underlying depression.  He added, 
however, that the symptoms of depression did not meet the 
full diagnostic criteria for major depression at this time, 
but that they did meet the criteria for dysthymia.  

In August 1998, the veteran was evaluated at the Adult 
Psychiatry Clinic at the Medical College of Georgia.  She 
related a history of being in the military, having a blood 
transfusion and contracting liver disease which almost nearly 
killed her.  She said she joined the Army in 1977 and stayed 
through 1985.  She denied any psychiatric history but 
mentioned that she has been depressed for a couple years, 
however, never receiving any treatment.  It was noted that 
her current medications included Zoloft and Rocaltrol.  
Following mental status examination, depressive disorder not 
otherwise specified and rule out post-traumatic stress 
disorder were the diagnostic impressions.  The psychosocial 
and environmental problems that may affect her diagnosis, 
treatment and prognosis were indicated to be psychosocial 
problems, work-related issues.

VA examined the veteran in July 2000, during which the 
veteran reported that she had liver disease, Hepatitis B, and 
that she had contracted the same after a blood transfusion 
while in the service.  She stated that the blood transfusion 
came about after she was doing physical training and had 
fallen backwards off a ramp resulting in sustained internal 
injuries.  The veteran's examiner noted that in looking over 
her file to include her service medical records, the veteran 
had reported as history while being treated for hepatitis in 
service, no prior blood transfusions and/or hepatitis contact 
or any kind of medical intervention that would cause her to 
develop acute viral hepatitis.  The examiner noted that the 
veteran stated that she was having abdominal pain, nausea, 
vomiting, fatigue, irritability, depression, and weight loss 
of over approximately 20 pounds in the past 2 to 3 months.  
It was noted that she is currently not being treated for 
hepatitis nor is she taking any medication for that disorder 
and her hepatitis was not currently active.  The veteran also 
stated that she has not had any history of liver biopsies in 
the past to verify if there is any active liver disease.  On 
physical examination, the liver was not palpable.  There was 
no tenderness to palpation in that area; no masses or 
organomegaly was palpated.  A MRI showed the veteran's liver, 
spleen, pancreas, kidneys and major vascular structures to be 
normal in size, contour and texture.  The examiner concluded, 
after laboratory testing and extensive review of the 
veteran's medical records including her service medical 
records, that the veteran has had normalized liver enzymes 
since her initial acute viral hepatitis in 1980.  He also 
noted that there were no abnormalities of her liver structure 
at present.  He observed that the veteran was claiming mental 
depression and fatigue secondary to her liver condition but 
concluded that the veteran's dysthymia is a separate entity 
not associated with her liver condition.  He added that her 
claimed symptoms of fatigue, nausea, and vomiting, which 
could be also associated with depression were not related to 
her diagnosis of hepatitis which at present is not active.  
He also noted that looking over the veteran's military record 
there was no evidence of any blood transfusions she received 
while in the military. 

On a VA examination in December 2000 it was noted that the 
veteran's medical record and previous history show that she 
had had an extensive work-up done to include bone scan, liver 
profile and liver enzymes and ultrasounds of the liver which 
basically disclosed that she has no active liver disease.  It 
was further noted that even the hepatitis profiles were 
negative and hepatitis B, C, and D profiles were also 
negative.  The examiner added that the veteran's liver 
enzymes were normal.  He observed that the veteran had no 
active liver condition and that the veteran's probable 
dysthymic condition as indicated in her C-file is a 
representation of her current gastrointestinal symptoms.


Analysis

Disability evaluations are determined by comparing the 
symptoms the veteran is experiencing with criteria set forth 
in the VA's rating schedule, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, a 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1992).  Where 
entitlement to compensation already has been established and 
the appropriateness of the current rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  There is a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for increased rating of a service-
connected condition.  Such is the case here.  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The criteria for evaluation of infectious hepatitis under 
Diagnostic Code 7345, in effect during the pendency of this 
appeal up until July 2001 provided that a noncompensable 
evaluation was warranted for hepatitis which was healed and 
nonsymptomatic.  A 10 percent evaluation was awarded for 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation was warranted for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restrictions or other therapeutic 
measures.  

The criteria for evaluation of infectious hepatitis effective 
from July 2001 forward under Diagnostic Code 7345, for 
chronic liver disease without cirrhosis (including hepatitis 
B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, et cetera, but 
excluding bowel duct disorders and hepatitis C) are as 
follows:  A noncompensable evaluation is warranted for 
nonsymptomatic hepatitis.  A 10 percent evaluation is 
warranted for intermittent fatigue, malaise, anorexia, or; 
incapacitating episodes (with such symptoms as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks but less than four weeks, during the past 12-
month period.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed or reopened but before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise, or 
permitted the VA Secretary to do otherwise, and the Secretary 
did so.  The criteria for evaluating hepatitis were amended 
during the pendency of this appeal.  Accordingly, the Board 
is compelled to review the clinical evidence on file in 
relation to both the older superseded and more newly adopted 
criteria and to apply, since the adoption of new criteria, 
whichever of the criteria are more favorable to the veteran's 
claim.  

The entirety of the clinical evidence on file, including the 
service medical records and post service medical records and 
examinations, show that the veteran had an acute episode of 
hepatitis A during service which resolved without any 
residual disability.  While a VA medical certificate 
indicates assessments of multiple symptoms, chronic fatigue/ 
fibromyalgia, and liver disease in October 1997, the 
subsequently dated post service VA examinations have resulted 
in impressions of no current liver disease or no residuals of 
hepatitis.  All diagnostic testing, including liver function 
studies, have failed to reveal any current abnormality of the 
liver.  To the extent that the veteran is suffering 
gastrointestinal problems, a VA examiner noted in December 
2000 that these problems are not secondary to liver disease, 
as she has no active liver condition.  The examiner in 
December 2000 also disassociated the veteran's probable 
dysthymic condition from her liver disease indicating that it 
was likely a representation of her current gastrointestinal 
symptoms.  For these reasons, a preponderance of the evidence 
is against an initial evaluation in excess of 10 percent, 
under either the criteria for evaluating hepatitis in effect 
prior to July 2001 or subsequent thereto.  Accordingly, the 
veteran's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis with dysthymia, is denied.



_________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

